Citation Nr: 1221458	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-27 232	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 through May 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claim is now in the jurisdiction of the San Diego, California RO. 


FINDING OF FACT

The Veteran has a current diagnosis PTSD that is etiologically related to in-service sexual assault as evidenced by behavior changes.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for PTSD as a result of personal assault have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  
However, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability ratings and effective dates, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because she will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

If, however, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor.  Examples of such evidence include, but are not limited to, statements from family members, and evidence of behavior changes following the claimed assault.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to personal assault PTSD claims.  In particular, the Court held in Patton that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Board notes that M21-1, Part III, Chapter 5, has been rescinded and replaced, in relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.  See generally M21-1MR, Part III, Subpart iv, Chapter 4, Section H30. 

These M21-1MR provisions on personal assault PTSD claims require that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  As to personal assault PTSD claims, more particular requirements are established regarding the development of "alternative sources" of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b.  Further, the relevant provisions of M21-1MR indicate that behavior changes that occurred around the time of the incident may indicate the occurrence of an in-service stressor and that "[s]econdary evidence may need interpretation by a clinician, especially if the claim involves behavior changes" and "[e]vidence that documents behavior changes may require interpretation in relation to the medical diagnosis by a neuropsychiatric physician."  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c. 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran seeks service connection for PTSD based on a claim of sexual assault occurring in service.  The Board notes that, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in VA's adjudication manual, which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998). 

The Board finds that the appellant did not engage in combat with the enemy for purposes of 38 U.S.C.A. § 1154.  Indeed, the reported stressors do not involve combat.  Therefore, the combat rule regarding acceptance of lay or other evidence alone to establish the occurrence of an alleged stressor, does not apply.  Therefore, the record must contain service records or other corroborative evidence which corroborates the occurrence of the claimed stressor. 

The record shows that the Veteran has a current diagnosis of PTSD, as confirmed by psychological testing and the opinions of her treating Licensed Clinical Social Worker, a Nurse Practitioner, and a PhD clinical psychologist.  Moreover, in an opinion provided in November 2007, the Veteran's treating mental health provider stated that her PTSD was more likely than not the result of the sexual assault in service.

A review of the service treatment records is silent as to any complaints, treatment, or diagnosis of any acquired psychiatric disorder including PTSD.  The Board notes that the service treatment records are completely silent for sexual trauma, or treatment for any personal assaults or for any mental disorders.  There is no indication in the record that the alleged assault in service was contemporaneously reported to any source that would have reduced the account to writing.  In fact, the Veteran has stated that she did not inform anyone of the assault for quite some time after service separation.  The RO attempted to obtain a copy of the Veteran's personnel file, but was unable to do so.  Consequently, there are no formal records of the incident which could be obtained, nor any formal documentation of behavioral changes in service or requests for transfer or other possible supporting evidence as described in 38 C.F.R. § 3.304.  

The first discussion of sexual trauma in the record is during the Veteran's therapy session in December 2006 as part of her treatment for symptoms of depression and other psychiatric problems.  At that time, she told her therapist that she injured her knee in service, was on crutches, and was awaiting a medical discharge when her drill instructor compelled her to have sexual relations with him, telling her she would never get out of the service if she didn't do so.  Because of her physical injuries at the time, she felt powerless and submitted, and afterward avoided him as much as possible.  She said she had buried the memories of the rape in her mind until recently, and had a long history of troubled relationships with men and severe alcohol abuse.  She reported difficulty sleeping, hypervigilance, being uncomfortable around men, feeling worthless and anxious, and seeing shadows out of the corner of her eye.

The Veteran had a short period of active duty military service and her service personnel records have been determined to be unavailable.  In addition, she had suffered a knee injury prior to the stressor incident and was awaiting a medical discharge at that time.  Thus, any record of behavioral changes, requests for transfer, deteriorating job performance, or other corroborating evidence often considered in sexual trauma cases is simply not available.  For instance, the Veteran stated that after the assault, she left the base without permission, went to a club, and was drinking with officers, and that she received a reprimand for this behavior.  However, without her personnel file, this statement cannot be verified.

In light of the lack of official or military records showing behavioral changes, the Veteran has submitted statements from family and friends which the Board finds significant.  Her brother and two of her sisters have stated that immediately after her service separation her behavior had undergone a significant change, to the point that she seemed to be another person entirely.  She began drinking heavily and continued to abuse alcohol for some twenty years.  She also demonstrated poor personal judgment, to include marrying and divorcing the same man twice, although the relationship was not a happy or a healthy one.  The Veteran's siblings all reported that she had told them recently that she was raped in service and they thought this a very likely explanation for her behavior.  In addition, the Veteran's brother has stated that recently seeing photographs of his sister taken right after service separation caused him to recall a conversation he had repressed for years, in which his sister told him she had been raped but he did not think she was serious.

Along with the specific behavior changes noted above, the Veteran's family and friends have also noted specific symptoms of her PTSD which seem to relate to her sexual assault in service.  She has difficulty forming relationships with men, and the relationships she has had have not been healthy.  She is, for the most part, afraid of men, and tends to spend a lot of time alone.  She also has severe recurring nightmares which her family and friends have witnessed. 

At a hearing before a Decision Review Officer in December 2008, the Veteran testified that about four weeks into her basic training her drill instructor called her into his office and told her he needed help getting something from the back room.  When she entered the back room, his hand went over her mouth and he told her if she knew what was good for her she wouldn't make any noise.  She had injured her knee a couple weeks earlier and was on crutches and unable to get away.  After he raped her, he told her things would go much easier for her, and she was too afraid to tell anyone.  She was receiving daily treatment for her knee, including aspiration, but was required to do the obstacle course and physical training portion anyway by her drill sergeants before she could qualify for a medical discharge.  She didn't feel she could tell her mother what had happened because of her strict Catholic upbringing.  She stated that after she got out of service she started drinking and became an alcoholic, and had been married and divorced from the same man twice.  She hadn't told anyone what happened in service until about 2007, when she told the therapist she was seeing.

The Decision Review Officer reviewed the record with the Veteran at hearing and noted that the main obstacle to service connection was the perceived inconsistencies in her description of the incident.  Specifically, she had originally said the drill instructor threatened to hold up her medical discharge if she did not have sex with him, but had since described a more forcible incident with threats to keep her quiet.  The Veteran stated that she didn't feel there was any inconsistency between the two descriptions, just that the original statement was more of a summary of what happened as opposed to the additional detail she provided later.  She stated that her drill instructor had made her feel that if she didn't submit to him, he would make things difficult for her, including holding up her medical discharge. 

After reviewing all of the evidence set forth above, the Board finds the Veteran competent to report the in-service sexual assault and finds her testimony at the December 2008 hearing to be credible.  While there are some differences in the descriptions of the incident offered during her initial treatment session and those offered VA in written statements and sworn testimony, the Board does not find the statements to be inconsistent.  Rather, the Board accepts the Veteran's characterization of them as a more detailed description of the same event.  

In addition, the Board finds that the evidence of the Veteran's alcoholism which began shortly after the assault, and the other behavioral changes described by her siblings are of the nature normally considered under 38 C.F.R. § 3.304.  The Veteran and her siblings are competent to report such symptoms they personally experienced or observed and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds this to be sufficient credible supporting evidence of the claimed sexual assault stressor.

Inasmuch as the Veteran has a current diagnosis of PTSD, which has been found by her treating mental health providers to be the result of the in-service sexual trauma described, and as the Veteran's own statements are considered credible and are sufficiently supported by the evidence of behavioral changes, all of the criteria for the grant of service connection for PTSD as a result of sexual assault in service have been met.  Service connection for PTSD is granted.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted, subject to the laws and provisions governing the award of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


